oRl0lNAt
         llntbt @nfte[ btstts                         @ourt of felrrul @lsrms
                                               No. 15-694C
                                                                                           HLED
                                               July 30, 2015                             JUL 3 0 20t5
  * {. :} ,i( * *   ,1.
                          '} *,}   * * * * * {. *:t   ,}

                                                      ,*

  FRANCIS EDWARD                   VEASEY,            *                                'Hii.8oo.'3&ff*
                             Plaintiff.
                                                      *        Pro Se Plaintiff; ln Forma
                                                      *        Pauoeris Application; Lack of
                                                      ,*       Subject Matter Jurisdiction;
                                                      *        Injunctive Relief.
  UNITED STATES,

                             Defendant.               :
  *:*   {. * ,1. * {. *! * * * * * * !* * **          ,&



        Francis Edward Veasey, Philadelphia, PA, pro se.

        Martin M. Tomlinson, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, Washington, D.C., for the defendant. With him were
Robert E. Kirschman, Jr., Director, Franklin E. White, Jr., Assistant Director, Benjamin
C. Mizer, Principal Deputy Assistant Attorney General, Commercial Litigation Branch,
Civil Division, Washington, D.C.
                                                 ORDER

HORN. J.


                                           FINDINGS OF FACT
       On July 6,2015, plaintiff Francis Edward Veasey filed a two-and-a-half-page pro
se complaint in the United States Court of Federal Claims, along with an application to
proceed in forma pauperis. Plaintiff's complaint was filed "against the United States and
its agency, the Department of Veteran Affairs." Plaintiff's complaint, which seeks an
unidentified amount of monetary damages and "emergency injunctive relief in the form of
a cease and desist order to be directed to the said agency for the violation of
Constitutional Protections ensuring Due Process and adverse actions in the absence of
Probable Cause," appears to arise from the implementation of certain restrictions on how
Mr. Veasey would be allowed to use the Philadelphia Veterans Administration Medical
Center (VAMC), a facility operated by the United States Department of Veterans Affairs
(VA) in Philadelphia, Pennsylvania.

        ln a March 18,2015 letter sent to plaintiff, which was attached as an exhibit to
plaintiff's complaint, Laszlo Gyulai, MD, Chair of the Philadelphia VAMC's Disruptive
Behavior Committee, informed plaintiff that he would be subject to certain behavioral
restrictions governing his future visits to the VAMC, effective immediately. The
implementation of these restrictions was apparently prompted by an incident on March
12,2015, in which Mr. Veasey threatened to physically harm VAMC staff during a visit to
the Philadelphia VAMC. Specifically, the March 18 letter informs the plaintiff that:
       During all of your future visits to the Philadelphia VAMC you may be seen
       in the presence of a police officer stationing [sic] in the hallway close to the
       room in which you are examined. We would ask you to present yourself to
       the police when you arrive to the Philadelphia VAMC so you can be
       escorted to your visit. lf you become disruptive, Philadelphia VAMC Police
       will immediately escort you from the Philadelphia VAMC grounds and you
       will not be permitted to return that day, except for evaluation of potentially
       life-threaten ing emergencies. You may return at the time of your next
       appointment. However, continued disruptive, threatening or violent
       behavior may result in additional restrictions.
According to the letter, these restrictions were approved by the facility's Chief of Staff and
would remain in place for two years, but could be relaxed sooner if recommended by
plaintiff's care providers. The letter also indicated that the restrictions did not reduce Mr.
Veasey's eligibility for any medically appropriate health care. Additionally, the letter
informed Mr. Veasey of his right to appeal the decision to implement these restrictions to
the Philadelphia VAMC's Chief of Staff within thirty days. According to his complaint, upon
receiving the letter, plaintiff "registered Disagreement with the DVA [Department of
Veterans Affairsl actions both by letters to the affected and instituting parties, and in
informal conversations with medical professionals, psychological evaluators, and Patient
Advocates." According to plaintiffs complaint, having not received a response, plaintiff
claims "a formal Notice of Disagreement [was] sent to the designated DVA Regional
Office in Philadelphia, PA on the 29th of June, 2015."
        Mr. Veasey's apparent next course of action was to file a complaint in this court.
In his complaint, plaintiff makes a number of claims against the United States and the VA
relating to the restrictions placed on his use of the VAMC. ln particular, plaintiff claims
that the restrictions precipitated the following "Adverse Effects":
       The Restriction, in effect, becomes an armed prevention of the acquisition
       of benefits and treatment for disability incurred while in service to the United
       States and rated at 100%, an effectual total disability.
       The Restriction produces a climate of tension and hesitancy on the part of
       medical personnel, benefits workers, and other patients and clients of the
       Department,
       The Restriction presents an opportunity for authorities to apprehend the
       Plaintiff in the absence of probable cause directly due to the circumvention
       of Due Process Protections.
       The restriction causes harm to the Plaintiff in that reputation and furtherance
       of business with government are impeded in an unlawful manner.
       The imposition of the Restriction prevents representation as provided by the
       co-located Disabled American Veterans service organization in both
       locations.
To redress these claimed injuries, plaintiff seeks "emergency injunctive relief in the form
of a cease and desist order," an "explicit prohibition to retaliation for this filing in the
prevention to the acquisition of medical treatment, benefit application and approval, or the
receipt of DVA [Department of Veterans Affairs] Compensation," and "any and all
Compensatory and Punitive Damages that the court finds appropriate."
                                        DISCUSSION
        The court recognizes that plaintiff is proceeding pro se, without the assistance of
counsel. When determining whether a complaint filed by a pro se plaintiff is sufficient to
invoke review by a court, pro se plaintiffs are entitled to liberal construction of their
pleadings. See Haines v. Kerner, 404 U.S. 519, 520-21 (requiring that allegations
contained in a pro se complaint be held to "less stringent standards than formal pleadings
drafted by lawyers"), reh'q denied, 405 U.S. 9aB (972); see also Erickson v. Pardus, 551
U.S. 89, 94 (2007): Huqhes v. Rowe, 449 U.S. 5, 9-10 (1980); Estelle v. Gamble, 429
U.S. 97, 106 (1976), reh'q denied,429 U.S. 1066 (1977); Matthews v. United States, 750
F.3d 1320, 1322 (Fed. Cir.2014); Diamond v. United States, 115 Fed. Cl.516,524
(2014),a'ff'd,603 F. App'x 947 (Fed. Cir.), cert. denied 135 S. Ct. 1909 (2015). "However,
"'[t]here is no duty on the part of the trial court to create a claim which [the plaintiffl has
not spelled out in his [or her] pleading.""' Lenoen v. United States, 100 Fed. Cl.317,328
(2011) (alterations in original) (quoting Scoqin v. United States,33 Fed. Cl.285,293
(1995) (quoting Clark v. Nat'l Travelers Life Ins. Co.,518 F.2d 1167, 1169 (6th Cir.
1975))); see also Bussie v. United States, 96 Fed. Cl. 89, 94, atf d,443 F. App'x 542 (Fed.
Ci.2011); Minehan v. United States, 75 Fed. C|.249,253 (2007). "While a pro se plaintiff
is held to a less stringent standard than that of a plaintiff represented by an attorney, the
oro se plaintiff, nevertheless, bears the burden of establishing the Court's jurisdiction by
a preponderance of the evidence." Riles v. United States, 93 Fed. Cl. 163, 165 (2010)
(citing Huqhes v. Rowe, 449 U.S. at 9 and Tavlor v. United States, 303 F.3d 1357, 1359
(Fed. Cir.) ("Plaintiff bears the burden of showing jurisdiction by a preponderance of the
evidence."), reh'o and reh'q en banc denied (Fed. Cir. 2002)); see also Shelkofskv v.
UnitedStates, 119Fed.Cl. 133, 139(2014) ("[W]hilethecourtmayexcuseambiguities
in a pro se plaintiffs complaint, the court 'does not excuse [a complaint's] failures."'
(quoting Henke v. United States,60 F.3d 795,799 (Fed. Cir. 1995)); Harris v. United
States, 113 Fed. Cl. 290, 292 (2013) ("Although plaintiffs pleadings are held to a less
stringent standard, such leniency'with respect to mere formalities does not relieve the
burden to meet jurisdictional requirements."' (quoting Minehan v. United States, 75 Fed.
cl. at 253)).
        Even granting the more liberal construction afforded to a complaint filed by a     4
se plaintiff, it is not clear from Mr. Veasey's brief complaint what would be the grounds for
this court's jurisdiction over his various claims. lt is well established that "'subject-matter
jurisdiction, because it involves a court's power to hear a case, can never be forfeited or
waived "' Arbauqh v. Y & H Corp., 546 U.S. 500, 514 (2006) (quoting United States v.
Cotton, 535 U.S. 625, 630 (2002)). "[F]ederal courts have an independent obligation to
ensure that they do not exceed the scope of their jurisdiction, and therefore they must
raise and decide jurisdictional questions that the parties either overlook or elect not to
press." Henderson ex rel. Henderson v. Shinseki, 131 S. Ct. 1 1 97, 1202 (2011); see also
Gonzalez v. Thaler, 132 S. Ct. 641, 648 (2012) ("When a requirement goes to subject-
matter jurisdiction, courts are obligated to consider sua sponfe issues that the parties
have disclaimed or have not presented."); Hertz Coro. v. Friend, 559 U.S. 77,94 (2010)
("Courts have an independent obligation to determine whether subjectmatter jurisdiction
exists, even when no party challenges it." (citing Arbauqh v. Y & H Corp., 546 U.S. at
514)); Special Devices, Inc. v. OEA. Inc., 269 F.3d 1340,1342 (Fed. Cir. 2001) ("[A] court
has a duty to inquire into its jurisdiction to hear and decide a case." (citing Johannsen v.
Pav Less Druq Stores N.W.. lnc., 918 F.2d 160, 161 (Fed. Cir. 1990)); View Enq'q, Inc.
v. Robotic Vision Svs.. Inc., 115 F.3d 962, 963 (Fed. Cir. 1997) ("[C]ourts must always
look to their jurisdiction, whether the parties raise the issue or not."). "Objections to a
tribunal's jurisdiction can be raised at any time, even by a party that once conceded the
tribunal's subject-matter jurisdiction overthe controversy." Sebelius v. Auburn Req'l Med.
Ctr., 133 S. Ct. 817, 82a (2013); see also Arbauqh v. Y & H Corp., 546 U.S. at 506 ("The
objection that a federal court lacks subject-matter jurisdiction . . . may be raised by a party,
or by a court on its own initiative, at any stage in the litigation, even after trial and the
entry of judgment.''); Cent. Pines Land Co.. L.L.C. v. United States, 697 F.3d 1360, 1364
n.1 (Fed. Cn. 2012) ("An objection to a court's subject matter jurisdiction can be raised by
any party or the court at any stage of litigation, including after trial and the entry of
judgment." (citing Arbauoh v. Y & H Coro., 546 U.S. at 506-07)); Rick's Mushroom Serv.,
 lnc. v. United States,521 F.3d 1338, 1346 (Fed. Cir. 2008) ("[A]ny party may challenge,
or the court may raise sua sponte, subject matter jurisdiction at any time." (citing Arbauqh
v. Y & H Corp., 546 U.S. at 506; Folden v. United States, 379 F.3d 1344,1354 (Fed. Cir.),
 reh'q and reh'q en banc denied (Fed. Cir. 2004), cert. denied, 545 U.S. 1127 (2005); and
 Fanninq, Phillios & Molnarv. West, 160 F.3d 717,720 (Fed. Cir. 1998))); Pikulin v. United
States, 97 Fed. Cl. 71,76, apoeal dismissed, 425 F. App'x 902 (Fed. Cir. 2011). In fact,
"[s]ubject matter jurisdiction is an inquiry that this court must raise sua sponfe, even
where . . . neither party has raised this issue." Metabolite Labs.. Inc. v. Lab. Corp. of Am.
 Holdinqs,370 F.3d 1354, 1369 (Fed. Cir.) (citing Textile Prods., Inc. v, Mead Corp., 134
F.3d 1481, 1485 (Fed. Cir.), reh'q denied and en banc suqsestion declined (Fed. Cir.),
cert. denied,525 U.S.826 (1998)), reh'o and reh'q en bancdenied (Fed. Cir.2004), cert.
qranted in pgd sub. nom Lab. Corp. of Am. Holdinqs v. Metabolite Labs.. Inc., 546 U.S.
975 (2005), cert. dismissed as improvidently sranted, 548 U.S. 12 (2006); see also Avid
 ldentification Svs.. Inc. v. Crvstal lmport Coro.,603 F.3d 967,971(Fed. Cir.) ("This court
 must always determine for itself whether it has jurisdiction to hear the case before it, even
when the parties do not raise or contest the issue."), reh'q and reh'q en banc denied, 614
F.3d 1330 (Fed, Cir.2010), cert. denied, 131 S. Ct.909 (2011).

        Pursuant to the Rules of the Court of Federal Claims (RCFC) and the Federal
Rules of Civil Procedure, a plaintiff need only state in the complaint "a short and plain
statement of the grounds for the court's jurisdiction," and "a short and plain statement of
the claim showing that the pleader is entitled to relief." RCFC 8(aX1), (2) (201a); Fed. R.
Civ. P. 8(aXl), (2) (2015); see also Ashcroft v. lqbal, 556 U.S. 662,677-78 (2009) (citing
Bell Atl. Corp. v. Twomblv, 550 U.S. 544,555-57,570 (2007)). "Determination of
jurisdiction starts with the complaint, which must be well-pleaded in that it must state the
 necessary elements of the plaintiff's claim, independent of any defense that may be
 interposed." Hollev v. United States,124F.3d 1462, 1465 (Fed. Cir.) (citing Franchise
Tax Bd. v. Constr. Laborers Vacation Trust,463 U.S. 1 (1983)), reh'q denied (Fed. Cir.
 1997); see also Klamath Tribe Claims Comm. v. United States,97 Fed. C|.203,208
 (2011); Gonzalez-McCaullev Inv. Grp.. Inc. v. United States, 93 Fed. Cl.710,713 (2010\.
"Conclusory allegations of law and unwarranted inferences of fact do not suffice to
support a claim." Bradlev v. Chiron Coro., 1 36 F.3d 1317, 1322 (Fed. Cir. 1998); see also
 McZeal v. Sprint Nextel Corp.,501 F.3d 1354, 1363 n.9 (Fed. Cir.2007) (Dyk, J.,
concurring in part, dissenting in part) (quoting C. Wright and A. Miller, Federal Practice
and Procedure S 1286 (3d ed. 2004)). "A plaintiffs factual allegations must'raise a right
to relief above the soeculative level' and cross 'the line from conceivable to olausible."'
Three S Consultino v. United States, 104 Fed. Cl. 510, 523 (2012) (quoting Bell Atl. Corp.
v. Twomblv, 550 U.S. at 555), aff'd, 562 F. App'x 964 (Fed. Cir.), reh'o denied (Fed. Cir.
2014). As stated in Ashcroft v. lqbal, "[a] pleading that offers'labels and conclusions'or
 'a formulaic recitation of the elements of a cause of action will not do.' 550 U.S. at 555.
 Nor does a complaint suffice if it tenders 'naked assertion[s]' devoid of 'further factual
enhancement."' Ashcroft v. lobal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twomblv,
550 U.S. at 555).

       The Tucker Act grants jurisdiction to this court as follows:

       The United States Court of Federal Claims shall have jurisdiction to render
       judgment upon any claim against the United States founded either upon the
       Constitution, or any Act of Congress or any regulation of an executive
       department, or upon any express or implied contract with the United States,
       or for liquidated or unliquidated damages in cases not sounding in tort.

28 U.S.C. S 1491(aXl)(2012). As interpreted bythe United States Supreme Court, the
Tucker Act waives sovereign immunity to allow jurisdiction over claims against the United
States (1) founded on an express or implied contract with the United States, (2) seeking
a refund from a prior payment made to the government, or (3) based on federal
constitutional, statutory, or regulatory law mandating compensation by the federal
government for damages sustained. See United States v. Navaio Nation, 556 U.S. 287,
289-90 (2009); United States v. Mitchell,463 U.S. 206,216 (1983); see also Greenlee
Cntv., Ariz. v. United States,487 F.3d871,875 (Fed. Cir.), reh'q and reh'q en bancdenied
(Fed. Cir.2007), cert. denied,552 U.S. 1142(2008); Palmerv. United States, 168 F.3d
1310, 1314 (Fed. Cir. 1999).

      "Not every claim invoking the Constitution, a federal statute, or a regulation is
cognizable under the Tucker Act. The claim must be one for money damages against the
United States . . . ." United States v. Mitchell, 463 U.S. at 216; see alss United States v.
White Mountain Apache Tribe, 537 U.S. 465, 472 (2003); Smith v. United States, 709
F.3d 1114, 1116 (Fed. Cir.), cert. denied, 134 S. Ct. 259 (2013); RadioShack Coro. v.
United States,566 F.3d 1358, 1360 (Fed. Cir.2009); Rick's Mushroom Serv.. lnc. v.
United States, 521 F.3d at 1343 (''[P]laintiff must . . . identify a substantive source of law
that creates the right to recovery of money damages against the United States."); Golden
v. United States, 118 Fed. Cl.764,768 (2014). In       @
United States, the United States Court of Appeals for the Federal Circuit identified three
types of monetary claims for which jurisdiction is lodged in the United States Court of
Federal Claims. The court wrote:

      The underlying monetary claims are of three types. . . . First, claims alleging
      the existence of a contract between the plaintiff and the government fall
      within the Tucker Act's    waiver.         Second, the Tucker Act's waiver
      encompasses claims where "the plaintiff has paid money over to the
      Government, directly or in effect, and seeks return of all or part of that sum."
      Eastport S.S. lCorp. v. United States, 178 Ct. Cl. 599,605-06,1 372F.2d
      [1 002,] 1007-08 [(1 967)] (describing illegal exaction claims as claims "in
      which 'the Government has the citizen's money in its pocket"' (quoting
      Clapp v. United States,127 Cl. Cl. 505, 117 F. Supp. 576, 580 (1954)) . . . .
      Third, the Court of Federal Claims has jurisdiction over those claims where
      "money has not been paid but the plaintiff asserts that he is nevertheless
      entitled to a payment from the treasury." Eastport S.S., 372 F.2d at 1007.
      Claims in this third category, where no payment has been made to the
      government, either directly or in effect, require that the "particular provision
      of law relied upon grants the claimant, expressly or by implication, a rlght to
      be paid a certain sum." ld.; see also lUnited States v. lTestan, 424 U.S.
      1392,J 401-02 [1976] ("Where the United States is the defendant and the
      plaintiff is not suing for money improperly exacted or retained, the basis of
      the federal claim-whether it be the Constitution, a statute, or a regulation-
      does not create a cause of action for money damages unless, as the Court
      of Claims has stated, that basis 'in itself . . . can fairly be interpreted as
      mandating compensation by the Federal Government for the damage
      sustained."' (quoting Eastport S.S., 372 F.2d at 1009)). This category is
      commonly referred to as claims brought under a "money-mandating"
      statute.

Ontario Power Generation, Inc. v. United States, 369 F.3d 1298, 1301 (Fed. Cir.2004);
see also Twp. of Saddle Brook v. United States, 104 Fed. Cl. 101, 106 (2012).

      To prove that a statute or regulation is      money-mandating, a plaintiff must
demonstrate that an independent source of substantive law relied upon "'can fairly be
interpreted as mandating compensation by the Federal Government."' United States v.
Navaio Nation, 556 U.S. at 290 (quoting United States v. Testan,424 U.5.392, 400
(1 976)); see also United States v. White Mountain Apache Tribe, 537 U.S. at 472: United
States v. Mitchell,463 U.S. at 217; Blueport Co., LLC v. United States, 533 F.3d 1374,
1383 (Fed. Cir. 2008), cert. denied, 555 U.S. 1153 (2009). The source of law granting
monetary relief must be distinct from the Tucker Act itself. See United States v. Navaio
Nation, 556 U.S. at 290 (The Tucker Act does not create "substantive rights; [it is simply
al jurisdictional provision[] that operate[s] to waive sovereign immunity for claims
premised on other sources of law (e.9., statutes or contracts)."). "'lf the statute is not
money-mandating, the Court       of Federal Claims lacks jurisdiction, and the dismissal
shou|dbefor|ackofsubjectmatterjurisdiction'',,@
Aviation Admin., 525 F.3d 1299, 1308 (Fed. Cir.2008) (quoting Greenlee Cntv., Ariz. v.
United States, 487 F.3d at 876); Fisher v. United States, 402 F .3d 1167, 1173 (Fed. Cir.
2005) (The absence of a money-mandating source is "fatal to the court's jurisdiction under
the TuckerAct."); Peoples v. United States, 87 Fed. Cl. 553, 565-66 (2009).

       Plaintiff asserts   in his   complaint that   he seeks relief "for the violation of
Constitutional Protections ensuring Due Process and adverse actions in the absence of
Probable Cause." This court, however, lacks jurisdiction over these allegations of
constitutional claims. To the enent that plaintiff might be asserting that the restrictions
placed on his use of the VAMC create "an opportunity for authorities to apprehend the
Plaintiff in the absence of probable cause," in theory, such a claim would be based on
Fourth Amendment rights, which provision of the Constitution is not money-mandating,
and, therefore, such claims are not within this court's jurisdiction. See LaChance v. United
States, 15 Cl. Ct. 127,130 (1988) ("[T]he fourth amendment does not mandate the
payment of money by the United States." (citing Shaw v. United States, I Cl. Ct. 796, 800
(1985))); Roberson v. United States, '1 15 Fed. C1.234,240 ("The Fourth Amendment is
not money-mandating." (citing Brown v. United States, 105 F.3d 621 ,623 (Fed. Cir.
1997))), apoeal dismissed, 556 F. App'x 966 (Fed. Cir. 2014); Haka v. United States, 107
Fed. Cl. 111,113-14 (2012); Kam-Almaz v. United States, 96 Fed. Cl. 84, 89 (2011)
("[T]his Court does not have jurisdiction to hear claims contesting the lawfulness of a
search and seizure because due process and Fourth Amendment claims are reserved to
the District Court.'' (citing LeBlancv. United States, 50 F.3d 1025,1028 (Fed. Cir. 1995))),
aff'd,682 F.3d 1364 (Fed. Cir. 2012);Treecev. United States, 96 Fed. Cl.226,231 (2010)
(finding that the Fourth Amendment is not money-mandating (citing Tasbv v. United
States,91 Fed. Cl. 344,346 (2010))); Frvv. United States,72Fed. Cl.500,507 (2006)
("As a matter of law, the Fourth Amendment's prohibition on unreasonable search and
seizure and the Due Process Clause of the Fifth Amendment are not money-mandating."
(citation omitted)). Therefore, plaintiff's claims based on the Fourth Amendment to the
United States Constitution are not within this court's jurisdiction.

        Similarly, to the extent that plaintiff's complaint attempts to assert violations of his
right to due process, the United States Court of Appeals for the Federal Circuit has held
that this court does not possess jurisdiction to consider claims arising under the Due
Process Clauses of the Fifth and Fourteenth Amendments. See Crocker v. United States,
 125 F .3d 1475, 1476 (Fed. Cir. 1997) (no jurisdiction over a due process violation under
the Fifth and Fourteenth Amendments (citing LeBlanc v. United States, 50 F.3d at 1028));
see also Smith v. United States, 709 F.3d at 1116 ("The law is well settled that the Due
Process clauses of both the Fifth and Fourteenth Amendments do not mandate the
payment of money and thus do not provide a cause of action under the Tucker Act."); ln
re United States, 463 F.3d 1328, 1335 n.5 (Fed. Cir.) ("[B]ecause the Due Process Clause
is not money-mandating, it may not provide the basis for jurisdiction under the Tucker
Act."), reh'q and reh'q en banc denied (Fed. Cir. 2006), cert. denied sub nom. Scholl v.
United States, 552 U.S. 9a0 (2007); Acadia Tech.. lnc. & Global Win Tech.. Ltd. v. United
States, 458 F.3d 1327,1334 (Fed. Cir. 2006); Collins v. United States, 67 F.3d 284,288
(Fed. Cir.) ("[T]he due process clause does not obligate the government to pay money
damages.''), reh'o denied (Fed. Cir. 1995); Mullenberq v. United States,857 F.2d770,
773 (Fed. Cir. 1988) (finding that the Due Process clauses "do not trigger Tucker Act
jurisdiction in the courts"); Munav v. United States , 817 F .2d 1580, 1583 (Fed. Cir. 1987)
(noting that the Fifth Amendment Due Process clause does not include language
mandating the payment of money damages); Haroer v. United States, t04 Fed. Cl. 287,
291 n.5 (2012); Hampel v. United States, 97 Fed. Cl. 235,238, affd,429 F. App'x 995
(Fed. Cir. 201 1), cert. denied, 132 S. Ct. 1105 (2012); McCullouoh v. United States,76
 Fed. Cl. 1,4 (2006), appeal dismissed,236 F. App'x615 (Fed. Cir.), reh'q denied (Fed.
Cir.), cert. denied,552 U.S. 1050 (2007) ("[N]eitherthe Fifth Amendment Due Process
Clause . . . nor the Privileges and lmmunities Clause provides a basis for jurisdiction in
this court because the Fifth Amendment is not a source that mandates the payment of
money to plaintiff."). Due process claims "must be heard in District Court." Kam-Almaz v.
 United States, 96 Fed. Cl. at 89 (citing Acadia Tech.. Inc. & Global Win Tech.. Ltd. v.
 United States,458 F.3d at 1334); see also Hampel v. United States, 97 Fed. Cl. at 238.
Therefore, to the extent that plaintiff's complaint alleges violations of his constitutional
rights to due process, no such cause of action can be brought in this court.
         Plaintiff also asserts in his complaint that the restrictions placed on his use of the
VAMC harmed him in the sense that his "reputation and furtherance of business with
government are impeded in an unlawful manner." These apparent claims of defamation
and interference with a business relationship sound in tort, and, therefore, also are
outside of the jurisdiction of the court. The Tucker Act expressly excludes tort claims,
 including those committed by federal officials, from the jurisdiction of the United States
Court of Federal Claims. See 28 U.S.C. $ 1a91(a) ("The United States Court of Federal
Claims shall have jurisdiction to render judgment upon any claim against the United
States founded either upon the Constitution, or any Act of Congress or any regulation of
an executive department, or upon any express or implied contract with the United States,
or for liquidated or unliquidated damages in cases not sounding in tort."); see also Keene
Corp. v. United States,508 U.S.200,214 (1993); Rick's Mushroom Serv., Inc. v. United
States, 521 F.3d at 1343; Alves v. United States, 133 F.3d 1454,1459 (Fed. Cir. 1998);
 Brown v. United States, 105 F.3d at 623 ("Because Brown and Darnell's complaints for
'fraudulent assessment[s]' are grounded upon fraud, which is a tort, the court lacks
jurisdiction over those claims."); Golden Pac. Bancorp v. United States, 15 F.3d 1066,
 1070 n.8 (Fed. Cir.), reh'q denied, en banc suqqestion declined (Fed. Cir.), cert. denied,
513 U.S. 961 (199a); Hampel v. United States, 97 Fed. Cl. at 238; Jumah v. United States,
90 Fed. Cl. 603, 607 (2009) ("|lt is well-established that the Court of Federal Claims does
not have jurisdiction over tort claims, Here, Mr. Jumah seeks damages for '[n]eglect,
Im]isrepresentation, [flalse Ii]mprisonment, [c]onspiracy, Ii]ntentional Ii]nfliction of
emotional [d]istress, [i]nvasion of [p]rivacy, [n]egligence and li]respass and lplunitive
[d]amages.' These are all claims sounding in tort." (internal citation omitted; all brackets
in original)), affd, 385 F. App'x 987 (Fed. Cir.2010); Woodson v. United States, 89 Fed.
Cl. 640,650 (2009); Fullard v. United States,77 Fed. C1.226,230 (2007) ("This court
lacks jurisdiction over plaintiffs conspiracy claim because the Tucker Act specifically
states that the Court of Federal Claims does not have jurisdiction over claims 'sounding
in tort."'); Edelmann v. United States, 76 Fed. Cl. 376, 379-80 (2007) ("This Court'does
not have jurisdiction over claims that defendant engaged in negligent, fraudulent, or other
wrongful conduct when discharging its official duties' . . . [and] Plaintiffs' claims of fraud,
misrepresentation, slander, perjury, harassment, intimidation, coercion, theft, and
defamation, and their claims that the Government deprived Ms. Edelmann of her right to
a fair trial, are tort claims." (quoting Cottrell v. United States,42 Fed. Cl. 144,149 (1998)));
McCullouoh v. United States, 76 Fed. Cl. at 3 (2006); Aqee v. United States ,72 Fed. Cl.
284, 290 (2006); Zhenoxinq v. United States,71 Fed. Cl. 732,739, aff d,204 F. App'x
885 (Fed. Cir.), reh'q denied (Fed. Cir. 2006). Therefore, plaintiffs apparent allegations
of defamation and interference with business relationships sound in tort and, accordingly,
also must be dismissed for lack of jurisdiction.
         In addition to seeking "any and all Compensatory and Punitive Damages that the
court finds appropriate," Mr. Veasey appears to seek injunctive relief in the form of "a
'Cease and Desist ' order directed to the VAMC Philadelphia, The VAROIC [VA Regional
Office and Insurance Centerl, also in Philadelphia, and the Department of Veteran Affairs
Police Force," as well as an "explicit prohibition to retaliation for this filing in the prevention
to the acquisition of medical treatment, benefit application and approval, or the receipi of
DVA Compensation for the referenced Disability." This court's ability to grant equitable
relief is limited, and does not extend to the sort of injunctive relief requested by Mr.
Veasey. See Unlted States v. Tohono O'Odham Nation, 131 S. Ct. 1723, 1729 (2011)
(The United States Court of Federal Claims "has no general power to provide equitable
relief against the Government or its officers."); Massie v. United States,226 F.3d 1318,
1321 (Fed. Cir. 2000) ("Except in strictly limited circumstances, see 28 U.S.C.
S 1491 (bX2), there is no provision in the Tucker Act authorizing the Court of Federal
Claims to order equitable relief." (citing United States v. Kinq, 395 U.S. 1 , 4 (1969) ("cases
seeking relief other than money damages from the court of claims have never been 'within
its jurisdiction"') and Placeway Constr. Corp. v. United States, 920 F.2d 903, 906 (Fed.
Cir. 1990))); James v. Caldera, 159 F.3d 573, 580 (Fed. Cir. 1998), reh'q denied (Fed.
Cir. 1999) ("[T]he Court of Federal Claims has no power 'to grant affirmative non-
monetary relief unless it is tied and subordinate to a money judgment."' (quoting Austin v.
United States, 206 Ct. Cl. 719,723, cert. denied, 423 U.S. 91 1 (1 975))); Westlands Water
Dist. v. United States, 109 Fed. Cl. 177,192QA13); Haka v. United States, 107 Fed. Cl.
at 113; Halim v. United States, 106 Fed. Cl.677,684-85 (2012); Smalls v. United States,
87 Fed. Cl. 300, 307 (2009); Voisin v. United States, 80 Fed. Cl. 164, 178 (2008) ("lt is
well-established that the Court of Federal Claims generally does not have the authority to
entertain declaratory judgment requests."). In the above captioned case, Mr. Veasey has
not identified a jurisdictional basis for this court to entertain the injunctive relief he has
requested, and any such claims must also be dismissed.

       The court notes that Mr. Veasey has been a frequent litigant in federal courts, filing
a number of complaints and a number of appeals, all of which have been dismissed. See
In re Francis Veasev, No. 08-8015 (3d Cir. Mar. 6, 2008) (denying petition for writ of
mandamus for lack of jurisdiction); Veasev v. Fisher, No. 07-cv-01446, 2008 WL 1758908
(W.D. Pa. Apr. 16, 2008) (granting defendant's dismissal motion because plaintiff had
failed to exhaust administrative remedies before filing a civil-rights complaint against
prison officials), aff'd, 307 F. App'x 614 (3d Cir.2009); Veasev v. The Att'v Gen. Office
Pa., No. 08-cv-00242,2008 WL 1019731 (E.D. Pa. Apr. 7, 2008) (dismissing two of eight
claims in plaintiffs habeas corpus petition for being raised in a prior claim, while giving
leave to apply for a certificate of appealability with respect to the others), oerm. app.
denied, No. 0B-2113 (3d Cir. July 11, 2008), reh'q and reh'q en banc denied (3d Cir. Dec.
 17, 2008); Veasev v. Connor, No. 01-cv-00523, 2002 WL 31355252 (D. Del. Oct. 17,
2002) (dismissing plaintiffs petition for writ of habeas corpus for lack of subject matter
jurisdiction, because plaintiff was not in custody in Delaware at the time petition was filed),
appeal dismissed sub nom. Veasev v. Blaine, No. 03-1084 (3d Cir. Apr. 23, 2003); Veasey
v. Connon, No. 00-cv-05745 (E.D. Pa. Apr. 3,2002) (denying plaintiffs petition for writ of
 habeas corpus on ground that he "has not made a substantial showing of a denial of a
constitutional right"), appeal withdrawn sub nom. Veasev v. Blaine, No. 01-1659 (3d Cir.
 Apr.17,2001), appeal withdrawn sub nom. Veasev v. Blaine, No. 01-1720 (3d Cir. Apr.
 17,2001), appeal denied, No. 02-2067 (3d Cir. June 24,2002); (dismissed because
plaintiff's application for certificate of appealability was untimely).

       Along with his complaint, plaintiff submitted an application to proceed in forma
pauperis, asserting that he is unable to pay the required filing fees, and requesting waiver
of court costs and fees. In this application, plaintiff indicates that he is unemployed and
has not received income from any source in the last twelve months. Plaintiff, however,
indicated "Yes" in response to a query asking, "Do you own any cash, or do you have
money in checking, savings, or any other accounts?" and stated '$500.00 month average"
when asked to estimate the total value thereof. Mr. Veasey's application further provides
that he does not own any real estate, stocks, bonds, notes, automobiles, or other valuable
assets, does not have any dependents, and is not currently a prisoner.

         In order to provide access to this court to those who cannot pay the filing fees
mandated by RCFC 77 .1(c) (2014), the statute at 28 U.S.C. S 191 5 (2012) permits a court
to allow plaintiffs to file a complaint without payment of fees or security under certain
circumstances. The standard in 28 U.S.C. S 1915(aX1) for in forma pauperis eligibility is
"unable to pay such fees or give security therefor." Determination of what constitutes
"unable to pay" or unable to "give security therefor," and, therefore, whether to allow a
plaintiff to proceed in forma pauperis, is left to the discretion of the presiding judge, based
on the information submitted by the plaintiff or plaintiffs. See, e&, Rowland v. Cal. Men's
Colonv, Unit ll Men's Advisorv Council, 506 U.S. 154,217-18 ('1993); Fuentes v. United
States, 100 Fed. Cl. 85, 92 (2011). In Fiebelkorn v. United States, the United States Court
of Federal Claims indicated:

       [T]he threshold for a motion to proceed in forma pauperis is not high: The
       statute requires that the applicant be "unable to pay such fees." 28 U.S.C.
       S 1 91 5(a)(1). To be "unable to pay such fees" means that paying such fees
       would constitute a serious hardship on the plaintiff, not that such payment
       would render plaintiff destitute.

Fiebelkorn v. United States,77 Fed. Cl. 59, 62 (2007); see also Haves v. United States,
71 Fed. Cl. 366, 369 (2006). The court notes that the United States District Court for the
Eastern District of Pennsylvania previously denied an Application to Proceed ln Forma
Pauperis, filed by Mr. Veasey along with a pro se complaint, based on its determination
that the $450.00 difference between his monthly income and monthly expenses, as he


                                              10
reported on his application, was sufficient to cover the court's $350.00 filing fee. S
Veasevv. Pennsvlvania, No. 12-cv-03297 (E.D. Pa. June 14,2012). Ultimately, however,
regardless of whether Mr. Veasey has any present income, which might disqualify him
from in forma pauperis eligibility, which is not clear from the form he completed and
submitted to the court, for the reasons discussed above, his complaint is being dismissed
for lack of jurisdiction.

                                     CONCLUSION

        For the foregoing reasons, plaintiff s complaint is DISMISSED for lack of
jurisdiction. The Clerk of the Court shall enter JUDGMENT consistent with this Order.

      IT IS SO ORDERED.


                                                                Judge




                                           11